Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal Action No. 1:17-cr-00232
(EGS)
MICHAEL T. FLYNN,

Defendant.

 

 

DECLARATION OF LINDSAY R. MCKASSON
I, Lindsay R. McKasson declare:

1. Iam an attorney at Harvey & Binnall, PLLC.

2. On June 27, 2019, I participated in a trial preparation session at the United
States Attorney's Office for the Eastern District of Virginia in which General Flynn
was being prepared for his testimony by the United States Attorneys.

3. On that day, I wrote contemporaneous notes during the meeting. A true and
correct copy of those notes are attached hereto as Exhibit 1.

4, Later that afternoon, I transcribed my handwritten notes into types notes. A
true and correct copy of those typed notes are attached hereto as Exhibit 2.

I swear that the foregoing is true and correct under the laws of the District of

Lyte

Lindsay. R\ McKasson

Ww
Columbia on this | ( day of July, 2019.
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 2 of 9

EXHIBIT 1
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 3 of 9

CD/A-
Ula \ia PUSH Nata

- Sim GAAS
— Nal Hamed
— | Bin TWrqeon -—  pwtrtl See. Dinsion

— | Whee

*  7eshywuww, > Onsistalk

° Wopuate : -
") IVE Prdorhin
“| WALE — Munn, —? Pividwing, preuctin

=>
ATE 3| NW tre AchU.s Lo prrfared PULA Ning te

\
N Ean J Wat SMe pork You are pen te Meee
| Lee. cum parte

  
 

* Landen [Tete pric > alurays abot Cro

~ ws paw uunged_ ye

- QS)

— Biyeo [Etim come p wi —-?
— WUdunuw J0-S. ot lon Ge ty “(Urey

— wee es False

 
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 4 of 9

a

|

Sabla ¢ Noung, A Bek > Llthaluy |Mrsewacicg
ee

i

Bvt * | PRA waaee Furs an fesse — > Pr

~ R,sb Dem ie ae Conse bes Moda.
Shr Ute oar

—~ Wd Vip nesrbalrin — pelt hare Len
Flr yee MAL goa

—  OMSOUu, > Fac arr eRe em

~ Wes Were Um BB WOwe SerrrA ansrels
— Mays vere ww eG .

- One Miny . wr DAs bang Mt ge

es ieee MWehrey rucy Mat ras

se

bens mile, oo
eh a,
~ week b be ew: po tale /msuool ry
Qs

a
‘a haw, Novi Ce BSwaa Cen fs UL

Bonde ND Bae WW GSE Yr Ulert ite
=u lee a ® AYgeovt - pra py at
7 phe fp LAShAizy, has a ll
Wn be [ne

Kaw ; | Frotat Ay CWS S10

 
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 5of9

* Speulallvy ty pee vp eS Se Inwl ter

LS
~ Ane npprancut | MY pea up rarer fron
4 MUS seune “WL Lorin, Ax as.
—— est
—  Cwaath Rwece to of

i Prag ch _ Weald  A6or Urate |

. RL . w
Sada. we Aye yoy to dh Draw bree
Banu we Cin wale 0
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 6 of 9

EXHIBIT 2
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 7 of 9

AUSA EDVA Notes

6/27/19, 9:30 a.m. [notes were hand-written at time of interview and typed on the
same day]

Attendance:
o dim Gillis
Neil Hammerstorm
Evan Turgeon — Nat. Sec.
John (AUSA)
Sidney
Jesse
Lindsay
Bill

0000000

Sidney: testimony is consistent, he will cooperate...[gave production]
o Walk through production
Evan: what’s the point you are trying to make [re Gulen report/packet]

Neil: Were the atty’s who prepared the FARA filing the ones who were in the
meetings [that are reflected in the notes]?

Sidney: Yes
[Brandon joined the call]

John: confidence/truth project — always about Gulen
o We know that the focus never changed
o Paragraph 5(b) must be what you're talking about [Stmt of Offense]
o Bijan/Ekim came up these lies, but in reality they were trying to get Gulen
back to Turkey
o Project name change, was a change in name only
o The statement is false

Jesse: Covington had accurate information pre-filing

Sidney: review the FARA in totality, from appellate perspective = where the hell is
your case?

o look at the whole filing

© send prison for 15 years for writing op-ed?

Bill: some ambiguous or false/misleading information
o Did not intentionally make false statements
Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 8 of 9

He did not knowingly make the statements that he knew were wrong
Gave the information to his lawyers and figured they would get it right

Statement given was that the Turkey project was on business relations
That’s the story they portrayed

When in reality, during the General’s telling, he admits that the highest
levels of GoT (Govt of Turkey) were involved

Telling FARA unit that this about business relations — that is a false
statement

Neil: why not raise it in colloquy?

Brandon: This agreement was extensive

oO

0o0o00000~:0

He was part of the discussions

This is the language your client agreed to

Statement of Offense

He was aware false statement

General pushed back on some language, but not this language
Did not willfully — why not say something?

You are reviving conversations that already occurred

He did not say anything in front of judge

Sidney: nothing in statement says willfully/knowingly re FARA

Brandon: [very heated]

oO
oO

Oo

O00 0

Without willfully/knowingly it doesn’t make this an offense
First time your client or counsel has made any statement like what you are
saying
No representation that this [what you’re saying is the case] — would have
been factor in mitigation
Omissions ~— the facts about officials in Turkey
Looks like you have reviewed the notes
Things he told us before
It’s one thing to say that he did not go line by line through the FARA, it’s
another thing to say he didn’t know

o He provided them misleading/false information
Want to be clear — you are saying that he did not provide any
false/misleading statements to Covington?

Sidney: You are asking my client to lie

Oo

Everything I have seen is consistent — if you have seen something, show us

Brandon: No one is asking your client to lie

oO

Be careful about what you say
oO

Case 1:17-cr-00232-EGS Document 98-1 Filed 07/11/19 Page 9 of 9

Other people are listening on this call [on the line]!

Jim: Let’s go back to having a factual discussion

Oo

0000 0

What he believes to be true — it is difficult for us to believe that [what you're
saying]

I know sometimes when drilling down on facts that stories may evolve a bit
I don’t want him [General] to say anything but the truth

And I am not changing that one bit

We need to absorb what you have given us

I think I know what Brandon was saying — clarify that your position is that
he [General] never gave false information to any lawyers at Covington or to
[Kristen?] whether orally or through documents?

Sidney: we have seen nothing to indicate that

Jim: You should go back to Covington lawyers

000000000

Have you asked them for typed up versions?

These specific interviews [before FARA filing]

Are there no typed up interviews with them? [Sidney: I don’t believe so]
Ask them direct yes or no from them re their notes

Have you confronted them with this? No

Ask them for their typed up notes from that time period

Their typed up notes would be contemporaneous notes

Our experience > they [Covington] had associate furiously typing away
You should ask them specifically re the typed up notes and ask them to email
the notes to you

Contemporaneous, typed up notes from discussions between Covington and
Gen. Flynn

Sidney: I don’t think there are any

Jim: two associates taking notes, Alex and a male

Sidney: we are going to need some time

Brandon: we can talk after [to the AUSA team]

 

*T also remember Sidney saying in response to this: Put the world on — just put the
world on!
